Title: Thomas Sewall to Thomas Jefferson, 30 March 1820
From: Sewall, Thomas
To: Jefferson, Thomas


					
						 Dear Sir
						
							Washington City
							March 
								30th 1820
						
					
					When the accompanying letter, seeds & pamphlet of Dr Mitchill, were handed me, I anticipated the pleasure of visiting you at your seat in Virginia, but on my arrival in this place, several circumstances occurred to prevent. I placed the package in the hands of a  friend, with directions to have it sent by some careful  conveyance to you. But on my return to Washington a few weeks since, I found the package still here. As it is still out of my power to visit Monticello, I enclose the package by Mail, that you may get it in time to dispose of the seeds the present season.
					Be pleased to accept the two small papers of mine I send you, the one on Diseases of the Pancreas, & the other Experiments on Cutaneous absorption. They were published in 1812 in the New England Journal of Medicine &  afterward in the London Medical & Physical Journal.
					
					I have recently removed to this city & commenced the practice of Medicine under the patronage of a few gentlemen of distinction & of letters. It has been suggested to me that a line of introduction, from you to some of your friends in Washington, would be of the greatest use in facilitating my introduction to business. Should you feel at liberty on the authority of the letters accompanying this to give me a line of introduction, to the Honl H. Nelson or any of your other friends in the city, I should esteem it the greatest favour. I beg you would excuse the liberty I take in making this request. I have been encouraged to do it from a belief that you have ever been the patron of Science & of young  adventurers in scientifick pursuits.
					I will request you to enclose to me the letters & certificates which accompany this as it may be of importance to me to retain them.
					With a hope that the  evening of that life which has been devoted to the good of man, may be long serene & happy.
					
						I am with Sentiments of the highest consideration Your obdged humble Servant
						
							Tho. Sewall
						
					
				